DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zhibin Li on September 1 and 4 2022 and made of record (see attached interview summary) and it is also noted that the suggestions made by the examiner to advance prosecution were adopted thereby placing the claims in condition for allowance.
It is noted that the instant examiner's amendment is based on applicants' claims filed on 07/19/2022.
The application has been amended as follows: 
In Claim 1, line 12, after “less “ add - -, and
	wherein the silver coating layer is provided directly on the surface of the resin particle, ‎and wherein the resin particle has a solid-core - -;
In Claim 7,  line 9, delete “and”;
In Claim 7, line 14, after “shell “ add - -, and
	wherein the silver coating layer is provided directly on the surface of the resin particle, ‎and wherein the resin particle has a solid-core - -;
Claim(s)  5, 6, 8 and 9 are cancelled.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Komatsu, Yamamoto, Jun, Kazuaki and the newly-found reference of Nagai and Uenoyama, the close prior arts of record, silver-coated resin particles are well-known.  Nagai and Uenoyama discloses metal coated resin particles having various compressive and variation coefficient values. However, none of the prior art of record including Komatsu, Yamamoto, Jun, Kazuaki, Nagai and Uenoyama provides sufficient suggestion or motivation to arrive at silver-coated particles with the specific structural and compressive modulus parameters  as required in the present claims (see pp 5-8 of applicant’s reply of 07/19/2022 for a detailed analysis). Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggests silver-coated resin particles with the specific parameters in the manner as those recited the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764